Order entered December 4, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00390-CR

                              RODNEY FOSTER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F12-71589

                                         ORDER
       The Court GRANTS the State’s December 2, 2013 motion to extend time to file its

appellate brief. The State is ORDERED to file its brief by December 30, 2013.


                                                    /s/   DAVID EVANS
                                                          PRESIDING JUSTICE